Citation Nr: 0729097	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Survivor's and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  

3.  Entitlement to a total disability rating based on 
individual unemployability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1950 to January 
1953.  He died in October 2000.  The appellant is the 
veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the issues set 
forth above in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her Substantive Appeal statement of December 20, 2002, the 
appellant requested a hearing at the RO before a Member of 
the Board.  She reiterated that desire in correspondence 
dated in January 2003.  Such a hearing was scheduled to take 
place in September 16, 2003, but the appellant did not appear 
for that hearing.

Significantly, in a letter dated September 22, 2003, the 
appellant reported that she had not received the hearing 
notification letter until September 19, 2003.  She explained 
that the delay in notification had occurred because her mail 
had been given to the wrong person at the post office.  She 
requested that a new hearing be scheduled.  

That letter from the appellant is date stamped as having been 
received at the RO in September 2003.  However, it was not 
added the claims file until after the Board's remand in April 
2006, possibly due to having been filed in a temporary file 
at the RO.  Thus, the request for a hearing at the RO before 
a Member of the Board remains unfulfilled.  A hearing before 
a traveling Veterans Law Judge must be scheduled at the RO 
level, and, accordingly, a remand is required.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the appellant's name to 
the schedule of hearings to be conducted 
at the RO before a Veterans Law Judge, 
and notify the veteran of the scheduled 
hearings at the latest address of record.  
A copy of the notice provided to the 
veteran of the scheduled hearings should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



